Citation Nr: 0824982	
Decision Date: 07/25/08    Archive Date: 07/30/08	

DOCKET NO.  06-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for chronic tinnitus. 




REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to October 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.


FINDINGS OF FACT

1.  A chronic low back disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.

2.  Bilateral hearing loss is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.

3.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.  


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the lumbosacral spine be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R.§ 3.303, 
3.307, 3.309 (2007).

3.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; as 
well as VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to each claim.  See Gonzales v. West, 213 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for a 
chronic low back disorder, as well as for bilateral hearing 
loss and tinnitus.  In pertinent part, it is contended that 
the veteran's current low back disorder is the result of 
multiple incidents in service, during the course of which he 
was required to lift a number of heavy barrels.  The veteran 
further contends that his current hearing loss and tinnitus 
are the result of acoustic trauma sustained during the course 
of his duties on a flight line in service.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§ 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Moreover, where a veteran served for ninety (90) 
days or more during a period of war, and osteoarthritis 
and/or an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The Board observes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2000, 3,000, or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores utilizing the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2007).

In the case at hand, service medical records are unavailable, 
in that such records were apparently destroyed in a fire at 
the National Personnel Records Center (NPRC) in 1973.  In 
point of fact, in a Memorandum for the File dated in June 
2005, it was noted that all efforts to obtain the veteran's 
needed military information had been exhausted, and that 
further attempts would be futile.  Significantly, the 
ultimate determination reached was that the veteran's service 
medical records were unavailable for review.  

The earliest clinical indication of the presence of a chronic 
low back disability is revealed by private radiographic 
studies dated in February 2004, more than 40 years following 
the veteran's discharge from service, at which time there was 
noted the presence of degenerative joint and disc disease, in 
conjunction with spondylosis deformans of the lumbosacral 
spine.  Chronic hearing loss and tinnitus were similarly 
first noted in 2005 and 2006, respectively, many years 
following the veteran's discharge from service.  

The Board observes that, following a VA audiometric 
examination in November 2006, which examination, it should be 
noted, involved a full review of the veteran's claims folder, 
the examining audiologist offered his opinion that the 
veteran's profound mixed hearing loss in the left ear was not 
the result of acoustic trauma sustained in service.  
Moreover, the examiner was further of the opinion that the 
requisite etiology could not support the veteran's contention 
that acoustic trauma in service caused his right ear 
sensorineural hearing loss or chronic tinnitus.

The Board acknowledges that, in a medical report of November 
2005, the veteran's private physician offered diagnoses of 
hearing loss resulting from a 3-year Air Force tour during 
the Korean War, in addition to spinal stenosis and sciatica 
with accompanying low back pain sustained while moving 50-
gallon petroleum cans during that same Air Force tour of 
duty.  However, those diagnoses were clearly based solely 
upon history provided by the veteran, and are purely 
speculative in nature.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993); see also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  This is particularly the 
case given the complete unavailability of any service 
treatment records which could potentially substantiate the 
veteran's claims.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current low back 
disability, or hearing loss and tinnitus, with any incident 
or incidents of his period of active military service.  
Accordingly, service connection for those disabilities must 
be denied.

In reaching this determination, the Board is cognizant of its 
heightened obligation to explain its findings and 
conclusions, and to carefully consider the benefit of the 
doubt doctrine, in cases such as this, where service 
treatment records are presumed destroyed or are otherwise 
unavailable through no fault of the veteran.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In the case at hand, 
however, there simply exists no persuasive evidence that any 
of the disabilities at issue had their origin during, or are 
in any way the result of, the veteran's period of active 
military service.  Accordingly, as noted above, service 
connection must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2004, prior to the 
initial original adjudication of his claims.  That letter 
notified the veteran of what information and evidence must be 
submitted to substantiate his claims for service connection, 
as well as what information and evidence must be provided by 
the veteran, and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
to submit evidence in support of his claims to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  In the case at hand, a 
March 2006 letter provided the veteran with notice of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, and his claims were 
readjudicated in both a July 2006 Statement of the Case, and 
a January 2007 Supplemental Statement of the Case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  In any event, 
because service connection for the disabilities at issue has 
been denied, any questions regarding a disability rating and 
effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  
There is no identified relevant evidence which has not been 
accounted for.  Moreover, the veteran was afforded a VA 
audiometric examination in November 2006 to determine the 
nature and etiology of his claimed hearing loss and tinnitus. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in developing his claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  


ORDER

Service connection for a chronic low back disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for chronic tinnitus is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


